REQUESTED BY: James L. Brown, Secretary, State Board of Examiners for Land Surveyors, P.O. Box 94663, State Office Building, Lincoln, Nebraska, 68509.
May a registered land surveyor draw a plat showing the location of improvements on a property and make a determination of property lines without conforming to the requirements of Neb.Rev.Stat. § 81-8,122.01 (Reissue 1976) if the surveyor states on the face of the plat that the plat is not a survey?
No.
A registered surveyor, by the very act of acquiring that status, is considered to be in the position of `holding out' to the public his qualifications. As such, he is bound by the statutes applicable to work as a surveyor, and disclaimers would not be considered as relieving him from his responsibilities as a registered surveyor.
The policy of the State has been declared by the legislature in enacting Neb.Rev.Stat. § 81-8,108 (Reissue 1976), which, in requiring registration of surveyors, states the reason as being `to safeguard life, health, and property. . . .' Obviously, the legislature wanted the public to be protected. A lessening of standards in any respect would not be considered as contributing to that protection.
If there are apparent abuses of the law as it exists which are not correctable by the Board of Examiners for Land Surveyors on proper complaint, then certainly an appeal could properly be made to the legislature for corrective legislation. One problem area was previously pointed out in Opinion No. 166 of the Attorney General dated October 30, 1979, namely, the definition of surveying.
You state further in your letter that persons who are not licensed surveyors are making determinations of property lines. It should be pointed out, in amplification of Opinion No. 166, that if such determinations include any of the data set forth in Neb.Rev.Stat. § 81-8,122.01, (1), (2), (3), (4), (5), (6) and (7) (1976) for the purposes set forth in Neb.Rev.Stat. § 81-8,109(4) (Reissue 1976), it would be considered to constitute the unlawful practice of surveying under Neb.Rev.Stat. § 81-8,127 (Reissue 1976).
Very truly yours, PAUL L. DOUGLAS Attorney General Randall E. Sims Assistant Attorney General Approved:Paul L. Douglas
Attorney General